Judgment, Supreme Court, New York County (Lewis Bart Stone, J.), rendered July 18, 2003, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him to a term of six years, unanimously affirmed.
In charging the jury on the defense of justification, the court properly declined to instruct the jury on the defensive use of *119ordinary physical force, since even if the jury were to credit defendant’s account of the incident, no reasonable view of the evidence would have supported a finding that defendant used anything but deadly physical force (see People v Mickens, 219 AD2d 543 [1995], lv denied 87 NY2d 904 [1995]). Concur—Buckley, P.J., Ellerin, Lerner, Marlow and Catterson, JJ.